Fagg, Judge,
delivered the opinion of the court.
This case originated in the Law Commissioner’s Court for St. Louis, and under the reorganization of the courts for that county was transferred to and tried in the St. Louis Circuit Court No. 3. The judgment being for the plaintiff, an appeal was taken to the general term, where it was affirmed, and the case brought here by appeal. No exceptions were taken at the trial to the introduction of the testimony, or to any declarations of law; and nothing appearing upon the record which would authorize this court to review the action of the court below, the judgment will be affirmed.
The other judges concur.